Citation Nr: 0029949	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to a disability rating greater than 10 
percent for bilateral blepharitis.  

3.  Entitlement to a disability rating greater than 10 
percent for maxillary and frontal sinusitis.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1950 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of entitlement to an increased rating for bilateral 
blepharitis is addressed in the REMAND portion of the 
decision, below. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged current neck disorder and his period of 
active duty service.   

2.  The veteran's maxillary and frontal sinusitis is 
manifested by subjective complaints of post-nasal drip and 
allergies, objective evidence of mildly hypertrophied 
turbinates, and X-ray evidence of changes associated with 
chronic sinusitis.  There is no evidence of inflammation, 
blockage, purulence, or polyps, and no evidence or report of 
incapacitating episodes of sinusitis or non-incapacitating 
episodes with headaches, pain, or purulent discharge or 
crusting. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a neck disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).   

2.  The criteria for a disability rating greater than 10 
percent for maxillary and frontal sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.87, Diagnostic Code 
6510 (1999).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet.App. 384, 394 (1993).  A 
review of the record reflects that the veteran has been 
provided the opportunity to submit additional evidence or 
argument, and request a hearing.  Therefore, there will be no 
prejudice to the veteran in the Board's adjudication of this 
claim.


Service Connection for a Neck Disorder

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Generally, service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

Considering the evidence of record, the Board finds that 
service connection for a neck disorder cannot be granted.  In 
this case, there is no medical evidence showing that the 
veteran is currently diagnosed as having a neck disorder.  
Moreover, when there is no medical evidence of a current 
disability, there necessarily can be no evidence that 
establishes a nexus between that disability and service.  
Epps, 126 F.3d at 1468.  

In his January 1998 statement, the veteran indicates that he 
has a stiff neck.  However, there is no evidence to suggest 
that the veteran is trained in medicine.  Therefore, as a lay 
person, he is not competent to offer an opinion on a matter 
that requires medical knowledge, such as a diagnosis.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the veteran's statement regarding his current 
neck problems is insufficient.  

The Board acknowledges the veteran's allegations of 
continuous neck symptoms during and after service.  However, 
absent medical evidence of a current neck disability, the 
Board does not need to consider whether the evidence shows a 
chronic neck disorder in service or continuity of 
symptomatology of a neck disorder after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 495-97.  

In conclusion, the Board finds no basis for the award of 
service connection.


Increased Rating for Sinusitis

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO initially established service connection for maxillary 
and frontal sinusitis in a December 1954 rating decision.  At 
that time, a 10 percent disability evaluation was assigned.  
In a January 1960 rating decision, the RO decreased the 
disability rating for sinusitis to noncompensable (0 percent 
disabling).  

In January 1998, the veteran submitted a claim for an 
increased disability evaluation.  He indicated that in 1970 
he applied for a job at a tire manufacturer and was turned 
down because of his sinus condition.  He had retired at age 
66.

In connection with his claim, the veteran underwent a VA 
examination for the evaluation of his sinus disability in 
February 1998.  He reported a history of septoplasty and 
removal of a sinus polyp in the 1970s.  His complaints 
included a lot of post-nasal drip and allergies.  Examination 
revealed that the septum was adequately straight.  There was 
no blockage, purulence, or evidence of polyps.  The 
oropharynx was clear.  There was no inflammation.  Nasal 
examination revealed mildly hypertrophied turbinates.  The 
diagnosis was allergic rhinitis and postoperative septoplasty 
and nasal polypectomy in the 1970s.  X-rays showed bilateral 
diffuse changes of chronic sinusitis.  

In an April 1998 rating decision, the disability rating for 
sinusitis to was increased to 10 percent.  The veteran timely 
appealed that decision.  In his June 1999 substantive appeal, 
he related that he had been turned down for employment due to 
his sinusitis.    


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has evaluated the veteran's maxillary and frontal 
sinusitis as 10 percent disabling under Code 6510, 
pansinusitis.  38 C.F.R. § 4.97.  Each of the different types 
of sinusitis is evaluated under a general rating schedule, 
which provides for a 10 percent rating when the veteran 
experiences one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is in order when the veteran experiences three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Note to the rating schedule for 
sinusitis specifies that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.   

In this case, the veteran's sinus disability is manifested by 
subjective complaints of post-nasal drip and allergies, as 
well as objective evidence of mildly hypertrophied turbinates 
and X-ray evidence of changes associated with chronic 
sinusitis.  There is no evidence of inflammation, blockage, 
purulence, or polyps.  Moreover, there is no report or 
evidence of incapacitating episodes of sinusitis or of non-
incapacitating episodes with headaches, pain, or purulent 
discharge or crusting.  Therefore, the Board cannot conclude 
that the overall disability picture more nearly approximates 
the criteria for a 30 percent rating under Code 6510.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for maxillary and frontal sinusitis.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.97, Code 6510.

The veteran asserts that his sinus disability caused him to 
be turned down for employment in 1970.  First, the Board 
observes that this event occurred 30 years ago and clearly 
has no probative value as to the current status of the 
veteran's sinus disability.  Second, the veteran has not 
alleged that the sinus disability left him unable to work, 
only that he was refused employment on one occasion.  
Therefore, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.


ORDER

Service connection for a neck disorder is denied.  

Entitlement to a disability rating greater than 10 percent 
for maxillary and frontal sinusitis is denied.  


REMAND

The veteran seeks a disability rating greater than 10 percent 
for bilateral blepharitis.  The VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the securing of pertinent private 
medical records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

During the January 1998 VA ophthalmology examination, the 
veteran reported that he was currently being followed by an 
optometrist at the Indian Clinic in Ardmore.  Records of any 
current optometric or ophthalmologic treatment would be 
pertinent to the veteran's claim.  However, there is no 
indication that the RO ever attempted to secure these records 
or advised the veteran to provide them.  A remand to obtain 
records of this treatment is required in order to insure 
compliance with the duty to assist.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, including VA and 
private who treated the veteran for 
blepharitis since 1997.  This information 
should include the complete address and 
treatment date information for the Indian 
Clinic in Ardmore.  After securing the 
necessary release, the RO should attempt 
to obtain those treatment records.  Any 
records received should be associated 
with the claims folder.

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for bilateral blepharitis.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

